         Case 1:20-cv-00294-JMF Document 47 Filed 12/01/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   86 Chambers Street
                                                   New York, New York 10007

                                                    December 1, 2020



VIA ECF
Hon. Jesse M. Furman
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:    Burke v. Cissna, et al., No. 20 Civ. 294 (JMF)

Dear Judge Furman:

         This Office represents the government in this action in which plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Adjust Status (Form I-485). On behalf of the government, I write respectfully to request an on-
consent extension of time of 46 days to respond to the complaint in the above-referenced matter
(i.e., from December 4, 2020 to January 19, 2021). If the Court grants the requested extension,
the parties further request that the conference presently scheduled for December 9, 2020 be
adjourned to a date during or after the week of January 25, 2021.

         As previously noted, after USCIS reviewed additional information submitted by the
plaintiff, USCIS determined that the plaintiff needed to request a waiver by filing Form I-601 in
order to continue adjudication of his Form I-485. The plaintiff has now submitted the waiver,
which is being processed and the file is being prepared for adjudication. The extension is
respectfully requested to provide additional time for USCIS to complete processing and review of
the file and to proceed to adjudicate the application, which would render this action moot.

      This is the government’s fifth request for an extension of the deadline to respond to the
complaint.1 Plaintiff’s counsel consents to this request.


1
  On April 9, 2020, the government requested an extension of the deadline to respond to the
complaint due to the COVID-19 pandemic. See ECF No. 34. On April 13, 2020, this Court granted
that request. See ECF No. 35. On July 2, 2020, the government requested another extension
because USCIS had scheduled plaintiff for an interview on July 29, 2020. See ECF No. 36. That
same day, this Court granted that request. See ECF No. 37. On August 18, 2020, the government
requested another extension because USCIS issued a notice requesting additional information from
plaintiff. See ECF No. 38. On August 19, 2020, this Court granted that request. See ECF No. 38.
On October 1, 2020, the government requested another extension to provide time for the plaintiff
to request a waiver. See ECF No. 40. On October 2, 2020, the Court granted that request. See
ECF No. 41. The Court also has granted corresponding adjournments of the initial conference.
         Case 1:20-cv-00294-JMF Document 47 Filed 12/01/20 Page 2 of 2

                                                                                          Page 2


       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov

cc: Counsel of record (via ECF)


           The Application is GRANTED. The initial pretrial conference -- currently scheduled for
           December 9, 2020 -- is rescheduled to January 27, 2021, at 3:45 p.m. The Clerk of
           Court is directed to terminate ECF No. 46. SO ORDERED.




                                                 December 1, 2020
